     Case 3:20-cr-00058-RGJ Document 16 Filed 08/25/20 Page 1 of 9 PageID #: 42

                                                                                              FILED
                                                                                    VANESSA L ARMSTRONG, CLERK

                             UNITED STATES DISTRICT COURT                                    Aug 25 2020
                             WESTERN DISTRICT OF KENTUCKY
                                     AT LOUISVILLE                                    U.S. DISTRICT COURT
                                                                                  WESTERN DISTRICT OF KENTUCKY
UNITED STATES OF AMERICA                                                              PLAINTIFF


v.                                                               CRIMINAL NO. 3:20-cr-58-RGJ


BRIAN N. DEAN, JR.                                                                  DEFENDANT


                                      PLEA AGREEMENT

         Pursuant to Rule 11(c)(1) (B) of the Federal Rules of Criminal Procedure, the United

States of America, by Russell M. Coleman, United States Attorney for the Western District of

Kentucky, and defendant, BRIAN N. DEAN, JR. and his attorney, Aaron Dyke, have agreed

upon the following:

         1.     Defendant acknowledges that he has been charged in the Indictment in this case

with a violation[s] of Title 18, United States Code, Sections 922(g)(1) and 924(a)(2). Defendant

further acknowledges that the Indictment in this case seeks forfeiture of all firearms and

ammunition involved in the commission of the offense, including, but not limited to: a Glock,

Model 43, 9 millimeter pistol, bearing serial number BFUD100 and ammunition pursuant to

Title 18, United States Code, Section 924(d) and Title 28, United States Code, Section 2461, by

reason of the offense charged in Count One of the Indictment.

         2.     Defendant has read the charges against him contained in the Indictment, and those

charges have been fully explained to him by his attorney. Defendant fully understands the nature

and elements of the crimes with which he has been charged.
  Case 3:20-cr-00058-RGJ Document 16 Filed 08/25/20 Page 2 of 9 PageID #: 43




       3.      Defendant will enter a voluntary plea of guilty to Count One of the Indictment in

this case. Defendant will plead guilty because he is in fact guilty of the charge. The parties

agree to the following factual basis for this plea:

       On June 3, 2020, in the Western District of Kentucky, Jefferson County, Kentucky, the

defendant possessed a Glock, Model 43, 9 millimeter pistol, bearing serial number BFUD100 and

ammunition, with knowledge that he had previously been convicted in a court of a crime

punishable by imprisonment for a term exceeding one year, that is, robbery in the second degree

(two counts) and burglary in the second degree, in Jefferson County, Kentucky, under case number

17-CR-2662. The firearm was examined by the Bureau of Alcohol, Tobacco, Firearms, and

Explosives, and it has been determined to have traveled in interstate commerce.

       4.      Defendant understands that the charge to which he will plead guilty carries a

maximum term of imprisonment of 10 years, a maximum fine of $250,000, and a 3 year term of

supervised release. Defendant understands that an additional term of imprisonment may be

ordered if the terms of the supervised release are violated, as explained in 18 U.S.C. § 3583.

Defendant understands that as a result of the charge to which he will plead guilty he may be

ordered to forfeit a Glock, Model 43, 9 millimeter pistol, bearing serial number BFUD100 and

ammunition.

       5.      Defendant recognizes that pleading guilty may have consequences with respect to

his immigration status if he is not a citizen of the United States. Under federal law, a broad range

of crimes are removable offenses, which may include the offense to which Defendant is pleading

guilty. In addition, if he is a naturalized citizen, Defendant acknowledges that certain convictions,

which may include Defendant’s conviction, may expose him to denaturalization under federal

law. Because removal, denaturalization, and other immigration consequences are handled in



                                                  2
  Case 3:20-cr-00058-RGJ Document 16 Filed 08/25/20 Page 3 of 9 PageID #: 44




separate proceedings, Defendant understands that no one, including his attorney or the U.S. District

Court, can predict with certainty how his conviction may affect his immigration, naturalization, or

citizenship status. Defendant agrees to plead guilty with a full understanding that this guilty plea

may lead to adverse immigration consequences, including denaturalization and possible automatic

removal from the United States.

       6.      Defendant understands that if a term of imprisonment of more than one year is

imposed, the Sentencing Guidelines require a term of supervised release and that he will then be

subject to certain conditions of release. §§5D1.1, 5D1.2, 5D1.3.

       7.      Defendant understands that by pleading guilty, he surrenders certain rights set

forth below. Defendant's attorney has explained those rights to him and the consequences of his

waiver of those rights, including the following:

               A.      If defendant persists in a plea of not guilty to the charge[s] against

       him, he has the right to a public and speedy trial. The trial could either be a jury

       trial or a trial by the judge sitting without a jury. If there is a jury trial, the jury

       would have to agree unanimously before it could return a verdict of either guilty

       or not guilty. The jury would be instructed that defendant is presumed innocent

       and that it could not convict him unless, after hearing all the evidence, it was

       persuaded of defendant's guilt beyond a reasonable doubt.

               B.      At a trial, whether by a jury or a judge, the United States would be

       required to present its witnesses and other evidence against defendant. Defendant

       would be able to confront those government witnesses and his attorney would be

       able to cross-examine them. In turn, defendant could present witnesses and other

       evidence in his own behalf. If the witnesses for defendant would not appear



                                                    3
    Case 3:20-cr-00058-RGJ Document 16 Filed 08/25/20 Page 4 of 9 PageID #: 45




        voluntarily, he could require their attendance through the subpoena power of the

        Court.

                 C.       At a trial, defendant would have a privilege against self-

        incrimination and he could decline to testify, without any inference of guilt being

        drawn from his refusal to testify. If defendant desired to do so, he could testify in

        his own behalf.

        8.       Defendant understands that the United States Attorney's Office has an obligation

to fully apprise the District Court and the United States Probation Office of all facts pertinent to

the sentencing process, and to respond to all legal or factual inquiries that might arise either

before, during, or after sentencing. Defendant admits all acts and essential elements of the

indictment counts to which he pleads guilty.

        9.       Defendant acknowledges liability for the special assessment mandated by 18

U.S.C. § 3013 and will pay the assessment in the amount of $100 to the United States District

Court Clerk's Office by the date of sentencing.

        10.      At the time of sentencing, the United States will

                 -recommend a sentence of imprisonment at the lowest end of the
                 applicable Guideline Range, but not less than any mandatory
                 minimum term of imprisonment required by law.

                 -recommend a fine at the lowest end of the applicable Guideline
                 Range, to be due and payable on the date of sentencing. 1

                 -recommend a reduction of 3 levels below the otherwise applicable
                 Guideline for "acceptance of responsibility" as provided by
                 §3E1.1(a) and (b), provided the defendant does not engage in
                 future conduct which violates any federal or state law, violates a
                 condition of bond, constitutes obstruction of justice, or otherwise
                 demonstrates a lack of acceptance of responsibility. Should such

1
 The defendant acknowledges that he has read the Notice and Penalty Pages attached to the Indictment, and that he
understands the interest and penalty provisions applicable to the fine imposed and included in the Judgment entered
by the Court, said Notice and Penalty Pages are incorporated herein by reference.

                                                         4
  Case 3:20-cr-00058-RGJ Document 16 Filed 08/25/20 Page 5 of 9 PageID #: 46




               conduct occur and the United States, therefore, opposes the
               reduction for acceptance, this plea agreement remains binding and
               the defendant will not be allowed to withdraw his plea.

               -demand forfeiture of the firearm and ammunition.


       11.     Both parties have independently reviewed the Sentencing Guidelines applicable in

this case, and in their best judgment and belief, conclude as follows:

               A.      The Applicable Offense Level should be determined as follows:

                       i.       The Base Offense Level is 20, pursuant to U.S.S.G. §2k2.1(a)(4).

                       ii.      Two levels are added pursuant to U.S.S.G. §2k2.1(b)(4) because

                       the firearm was stolen.

                       iii.     Three levels are subtracted pursuant to §3E1.1(a) and (b).

                       iv.      The Final Offense Level is 19.


               B.      The Criminal History of defendant shall be determined upon

       completion of the presentence investigation, pursuant to Fed. R. Crim. P. 32(c).

       Both parties reserve the right to object to the USSG §4A1.1 calculation of

       defendant’s criminal history.

               C.      The foregoing statements of applicability of sections of the

       Sentencing Guidelines and the statement of facts are not binding upon the Court.

       The defendant understands the Court will independently calculate the Guidelines

       at sentencing and defendant may not withdraw the plea of guilty solely because

       the Court does not agree with either the statement of facts or Sentencing

       Guideline application.




                                                  5
  Case 3:20-cr-00058-RGJ Document 16 Filed 08/25/20 Page 6 of 9 PageID #: 47




       12.     Defendant is aware of his right to appeal his conviction and that 18 U.S.C. § 3742

affords a defendant the right to appeal the sentence imposed. Unless based on claims of

ineffective assistance of counsel or prosecutorial misconduct, the Defendant knowingly and

voluntarily waives the right (a) to directly appeal his conviction and the resulting sentence

pursuant to Fed. R. App. P. 4(b) and 18 U.S.C. § 3742, and (b) to contest or collaterally attack

his conviction and the resulting sentence under 28 U.S.C. § 2255 or otherwise. Defendant

specifically waives on appeal or in a collateral attack any argument that (1) the statutes to which

the defendant is pleading guilty is are unconstitutional and (2) the admitted conduct does not fall

within the scope of the statutes.

       13.     Defendant agrees not to pursue or initiate any civil claims or suits against the

United States of America, its agencies or employees, whether or not presently known to

defendant, arising out of the investigation or prosecution of the offenses covered by this

Agreement.

       14.     The defendant hereby waives all rights, whether asserted directly or by a

representative, to request or receive from any department or agency of the United States any

records pertaining to the investigation or prosecution of this case, including without limitation

any records that may be sought under the Freedom of Information Act, 5 U.S.C. § 552, or the

Privacy Act of 1974, 5 U.S.C. § 552a.

       15.     Defendant agrees to forfeit and abandon any right to any and all evidence and

property seized during the course of this investigation (including but not limited to any item

subject to forfeiture), and waives any right to seek the return of any property pursuant to Fed. R.

Crim. P. 41 or otherwise. Defendant understands and agrees that items seized during the course




                                                 6
  Case 3:20-cr-00058-RGJ Document 16 Filed 08/25/20 Page 7 of 9 PageID #: 48




of this investigation will be destroyed or otherwise disposed of by the seizing law enforcement

agency.

       16.     It is understood that pursuant to Fed. R. Crim. P. 11(c)(1)(B), the

recommendations of the United States are not binding on the Court. In other words, the Court is

not bound by the sentencing recommendation and defendant will have no right to withdraw his

guilty plea if the Court decides not to accept the sentencing recommendation set forth in this

Agreement.

       17.     Defendant agrees that the disposition provided for within this Agreement is fair,

taking into account all aggravating and mitigating factors. Defendant states that he has informed

the United States Attorney's Office and the Probation Officer, either directly or through his

attorney, of all mitigating factors. Defendant will not oppose imposition of a sentence

incorporating the disposition provided for within this Agreement, nor argue for any other

sentence. If Defendant argues for any sentence other than the one to which he has agreed, he is

in breach of this Agreement. Defendant agrees that the remedy for this breach is that the United

States is relieved of its obligations under this Agreement, but Defendant may not withdraw his

guilty plea because of his breach.

       18.     This document and the supplemental plea agreement state the complete and only

Plea Agreements between the United States Attorney for the Western District of Kentucky and

defendant in this case, and are binding only on the parties to this Agreement, supersedes all prior

understandings, if any, whether written or oral, and cannot be modified other than in writing that

are signed by all parties or on the record in Court. No other promises or inducements have been

or will be made to defendant in connection with this case, nor have any predictions or threats

been made in connection with this plea.



                                                 7
  Case 3:20-cr-00058-RGJ Document 16 Filed 08/25/20 Page 8 of 9 PageID #: 49




AGREED:

RUSSELL M. COLEMAN
United States Attorney

By:


____________________________________________                       8/25/2020
                                                                   _________________________
Frank E. Dahl III                                                  Date
Assistant United States Attorney


        I have read this Agreement and carefully reviewed every part of it with my attorney. I
fully understand it and I voluntarily agree to it.


____________________________________________                       8/25/2020
                                                                   _________________________
Brian N. Dean                                                      Date
Defendant


       I am the defendant's counsel. I have carefully reviewed every part of this Agreement
with the defendant. To my knowledge my client's decision to enter into this Agreement is an
informed and voluntary one.

____________________________________________                       8/25/2020
                                                                   _________________________
Aaron Dyke                                                               Date
Counsel for Defendant


RMC:fed08142020




                                                8
Case 3:20-cr-00058-RGJ Document 16 Filed 08/25/20 Page 9 of 9 PageID #: 50




                                    9
